Citation Nr: 0017918	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for dysthymic disorder.  

WITNESSES AT HEARING ON APPEAL

Appellant and Mother 


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to March 1992.  He served in the Southwest Asia theater of 
operations during the Persian Gulf Conflict from December 29, 
1990 to June 13, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO), in which the RO, inter alia, denied entitlement 
to service connection for a dysthymic disorder.  The veteran 
perfected an appeal of the December 1998 decision.  

In an August 1999 memorandum, it was noted per telephone 
conversation, that the veteran wanted the American Legion 
removed as his official representative in VA matters and he 
wishes to proceed pro-se.  


FINDING OF FACT

The veteran has submitted evidence sufficient to justify 
belief by a fair and impartial individual that his claim for 
service connection for a dysthymic disorder is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
dysthymic disorder is well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for a dysthymic 
disorder.  

In a March 1997 statement, the veteran's mother explained 
that during the last three years she had noticed that the 
veteran had been suffering from severe mood swings.  

In a March 1997 VA report of medical examination, the veteran 
complained of having mood swings.  

During an April 1997 VA examination, the veteran reported 
that after February 1990 he was involved in the combat 
theater of the Gulf War and he participated in combat for 
approximately three days.  The veteran stated that he was not 
wounded during this campaign and that he was the driver of a 
command carrier.  The veteran reported seeing wounded 
colleagues, but no deaths.  

After the war, the veteran stated that he was involved in 
military humanitarian duty in Iraq.  According to the 
veteran, Iraqi weapon depots were blown up in the vicinity of 
his post and he lived under clouds of burning oil.  The 
veteran told the VA psychiatrist that after his discharge he 
enrolled in college and during that time he developed mood 
swings with substantial irritability.  

On mental status examination, the VA psychiatrist described 
the veteran as a casually dressed person who was clean and 
appropriate in behavior.  He was cooperative, quite 
articulate, and his mood was euthymic.  His affect had a 
normal range and his cognition was entirely normal.  There 
was no evidence of homicidal, suicidal, or psychotic 
ideations.  The veteran's judgment and executive functions 
were good.  

After the mental status examination, the VA psychiatrist 
found that the veteran's early life was not easy at home and 
that problematic relationships with an alcoholic father may 
have contributed to the development of his depressive 
symptoms.  According to the VA psychiatrist, these depressive 
symptoms began to appear at the end of his tour of duty and 
caused some impairment to his interpersonal life.  The 
examiner further noted that there was some suggestion that 
the memory loss may be the result of anti-cholinergic agents 
which the veteran may have been exposed to.  Diagnosis was 
probable dysthymia, mild to moderate in severity.  

In an October 1997 Persian Gulf Registry Questionnaire, the 
veteran stated that he was directly exposed to nerve agents, 
sarin and cyclosarin, during the demolitions at Khamisiyah.  

During an October 1997 VA examination, the veteran reported 
that around March 1991 he was stationed in Khamisiyah and at 
that time there were two explosions.  Consequently, he was 
exposed to nerve gas, sarin and cyclosarine.  According to 
the veteran he became aware of gradually increasing symptoms 
of anger outbursts and suspiciousness in 1992.  The veteran 
explained that he felt as though he could not fit in 
socially, he was suspicious of other people, and he found 
himself feeling stressed out and angry inside.  He also had a 
hard time concentrating in college and he found it difficult 
to retain new information.  As to his social life, the 
veteran stated that he spends a lot of time fishing at a 
nearby lake and he also plays pool with some seniors who live 
near him.  The veteran also stated that he does not have any 
friends to socialize with and he had a girlfriend for about a 
month, about two years ago.  Other than this, the veteran 
reported having a very isolated life.  

The veteran further told the VA psychiatrist that he was 
suffering from mood swings and angry feelings about two to 
three times per week with some depressed mood and anxiety.  
The veteran also reported that when anxious he lost his 
appetite.  He denied having any suicidal thoughts.  Upon 
mental status examination, the VA psychiatrist observed that 
the veteran was neatly groomed and dressed casually.  The 
veteran's activity level was calm and cooperative and his 
reliability as a historian was good.  His speech was of a 
normal rate and rhythm and his thought content and process 
was linear and coherent.  His mood and affect were slightly 
depressed and anxious, his affect was full range.  The 
veteran had no suicidal or homicidal ideations.  Diagnosis 
was dysthymia, rule-out organic affective disorder.  

The VA psychiatrist found that most of the veteran's symptoms 
appeared to have started soon after his exposure to nerve 
agents during the Gulf War, along with his physical symptoms 
like dizziness, skin rashes, and headaches.  According to the 
VA psychiatrist, this exposure could prove to be the 
etiologic factor for the veteran's depressive symptoms.  He, 
however, noted that the veteran's history of childhood 
physical abuse from the hands of his alcoholic father may 
also provide another etiology for his dysthymia, as would 
have a family history of alcoholism.  

The results of an April 1999 VA psychiatric examination again 
show a diagnosis of a dysthymic disorder.  

In an August 1999 private medical report a Dr. Gordon M. 
Clawson, M.D., stated that he agreed with a diagnosis of a 
dysthymic disorder pending a hearing regarding possible 
association by military exposure to toxins.  

During an October 1999 personal hearing, the veteran stated 
that he has problems with depression and fatigue.  He further 
stated that when in a relationship with a woman he becomes 
paranoid.  He added that in August 1992 he enrolled in a 
community college at which time he began having difficulty 
with concentration and establishing relationships with other 
people.  

The veteran's mother reported that before the veteran went 
into the service he was very outgoing and he had a lot of 
friends.  She stated that since his discharge, she has 
noticed that he is paranoid, hears voices, has difficulty 
with social skills, is easily angered, goes into sulking 
moods, and has problems sleeping.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As with a claim 
for direct service connection, a claim for secondary service 
connection must be well grounded.  Jones  v. Brown, 
7 Vet.App. 134, 137-38 (1994).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability(but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 
Vet.App. 439 (1995)

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Undiagnosed Illness

"Persian Gulf syndrome" is not a disease entity currently 
recognized by VA or within the medical community.  60 Fed. 
Reg. 6661 (February 3, 1995).

Under 38 C.F.R. § 3.317 (1999) VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability: (I) became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  Under 38 C.F.R. § 
3.317(d)(1) the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

"[O]bjective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).  A single symptom or sign may be sufficient to 
establish entitlement under 38 C.F.R. § 3.317, provided it is 
determined to be the result of an undiagnosed illness.  60 
Fed. Reg. 6661 (February 3, 1995).  "A 'disease' is 
manifested by a characteristic set of symptoms and signs 
(Dorland's Illustrated Medical Dictionary, 27th ed.)."  60 
Fed. Reg. 6661 (February 3, 1995).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
The 6 month period is commonly accepted within the medical 
community for determining chronicity and the measurement of 
the 6-month period of chronicity can be reported and 
documented during a medical examination or as established by 
other, non-medical evidence.  60 Fed. Reg. 6661 (February 3, 
1995).

If a physician is unable to attribute a disability to a known 
clinical diagnosis he would routinely note that fact, and in 
the event of conflicting findings the VA must resolve the 
issue on the basis of all medical evidence of record.  60 
Fed. Reg. 6662 (February 3, 1995).  Even if a veteran 
presents with purely subjective symptoms, it nonetheless 
establishes a basis for a valid claim; however, some 
objective indication of the presence of a chronic disability 
attributable to an undiagnosed illness is required.  60 Fed. 
Reg. 6662-63 (February 3, 1995).

Ordinarily, an objective indication is established through 
medical findings, in the medical sense of evidence 
perceptible to an examining physician but the VA will also 
consider non-medical indications which can be independently 
observed or verified, e.g. time lost from work, seeking 
medical treatment for symptoms, evidence of changes in 
appearance, physical abilities, and mental or emotional 
attitude, etc.

Lay statements establishing personal experience to make their 
observations or statements concerning the appearance of the 
signs or symptoms of a veteran's illness may be used to 
establish service connection.  60 Fed. Reg. 6664 (February 3, 
1995).

As relevant herein, under 38 C.F.R. § 3.317(b) signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, and (12) abnormal weight 
loss.  The list at 38 C.F.R. § 3.317(b) is simply a guideline 
and is not exclusive.  60 Fed. Reg. 6661 (February 3, 1995).

Under 38 C.F.R. § 3.317(c)(1) service connection will not be 
granted if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The prohibition contained in 38 C.F.R. § 3.317(c)(2), 
providing for rebuttal of presumptive service connection if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War, 
applies whether the illness was alleged to have occurred 
during service or during the presumptive period.  60 Fed. 
Reg. 6662 (February 3, 1995).  The affirmative evidence to 
rebut presumptive service connection does not require a 
conclusive showing but must be competent to indicate the time 
of existence or inception and support a conclusion that a 
disease was not incurred in service.  60 Fed. Reg. 6662 
(February 3, 1995).

The Board notes that compensation under 38 C.F.R. § 3.317 is 
not available in this case because the veteran's dysthymic 
disorder is a clinically diagnosed disorder.


III. Analysis 

The Board finds that the veteran's claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  That is, he has presented a 
claim which is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  VA psychiatric examinations from April 1997, October 
1997, and April 1999 along with an August 1999 private 
medical report show a diagnosis of a dysthymic disorder.  
Therefore, the Board finds that the first Caluza element has 
been satisfied because there is a current medical diagnosis 
of disability.  Caluza, 7 Vet. App. at 506.

The veteran has provided lay evidence indicating that his 
dysthymic disorder is a result of his exposure to nerve 
agents, sarin and cyclosarine, during the Gulf War.  As a lay 
person the veteran is competent to provide evidence of an 
observable disorder, but he is not competent to provide 
evidence that requires medical expertise.  Grottveit, 5 Vet. 
App. at 93; Savage, 10 Vet. App. at 497.  

In an October 1997 VA examination report, the VA psychiatrist 
stated that most of the veteran's symptoms appeared to have 
started soon after his exposure to nerve agents during the 
Gulf War.  In his opinion, this exposure could prove to be an 
etiologic factor for the veteran's depressive symptoms.  He 
also added that the veteran's history of childhood physical 
abuse from the hands of his alcoholic father may also provide 
another etiology for his dysthymia, as would have a family 
history of alcoholism.  Therefore, the evidence does suggest 
that the current dysthymia disorder is related to an in-
service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  For these reasons, the Board has determined that the 
claim of entitlement to service connection for dysthymia is 
well-grounded. 


ORDER

The claim of entitlement to service connection for a 
dysthymic disorder is well grounded.  To this extent, the 
appeal is granted.   



REMAND

The Board finds the veteran's claim for service connection 
for a dysthymic disorder is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

During an October 1997 VA psychiatric examination, the VA 
psychiatrist was unclear as to the exact etiology of the 
veteran's dysthymic disorder.  He stated that exposure to 
nerve agents during the Gulf War could be the etiology factor 
for the veteran's dysthymic disorder or the veteran's 
childhood physical abuse and family history of alcoholism 
could also provide another etiology for his dysthymic 
disorder.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
ruled that the fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. The veteran should be requested to 
identify all sources of recent treatment 
received for symptoms related to his 
dysthymic disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2. The RO should then schedule the 
veteran for a VA psychiatric examination 
before a board of two psychiatrists with 
consideration.  The examiners must 
evaluate the veteran and render an 
opinion as to whether there could be any 
relationship, either directly or 
secondary, between the veteran's 
dysthymic disorder and his exposure to 
the nerve agents, sarin or cyclosarin, 
while on active duty.  If the dysthymic 
disorder is secondary to the veteran's 
service-connected disorder of an 
undiagnosed illness manifested by a skin 
rash and gastrointestinal disorder, the 
examiner should provide an opinion on the 
nature and severity of the veteran's 
dysthymic disorder.  If the examiners 
determine that the veteran has more than 
one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary studies or 
tests are to be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the[examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for dysthymic disorder.

5.  If the action is adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, the veteran should be afforded the opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.

No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals




 

